
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


EnerNOC, Inc.

Summary of 2009 Executive Officer Bonus Plan

        The Company's executive officers have the following bonus targets
(expressed as a percentage of salary unless otherwise stated):

Name and Position
  Target Bonus (%)   Timothy G. Healy
Chief Executive Officer and Chairman     100 %
David B. Brewster
President
 
 
75
%
David M. Samuels
Executive Vice President
 
 
70
%
Gregg M. Dixon
Senior Vice President of Sales and Business Development
 
 
115
%
Neal C. Isaacson
Chief Financial Officer
 
 
50
%
Darren P. Brady
Senior Vice President and Chief Operating Officer
 
 
50
%

        Each executive officer's 2009 bonus amount (the "Bonus Amount") will be
determined based upon the achievement of certain pre-determined individual and
corporate performance objectives. Specifically, each executive officer's Bonus
Amount will be weighted as follows: 80% will be based on the Company's
achievement of certain revenue, gross profit, net income (loss) and cash flow
targets applicable to 2009, which targets have been set by the Board, and 20%
will be discretionary based on the achievement of individual or departmental
performance goals (the "Discretionary Bonus Amount") The Discretionary Bonus
Amount will be recommended by the Company's chief executive officer, except in
the case of the Company's chief executive officer, whose Discretionary Bonus
Amount will be based on the recommendation of the compensation committee of the
board of directors. The bonuses will be paid within 90 days of the determination
of the Bonus Amounts. Actual Bonus Amounts may be higher or lower than the
executive's bonus target.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20

